y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00962-CV

                             BOSHENG WEN, Appellant

                                           V.
                               STEWART LIN, Appellee

      Appeal from the 234th District of Harris County. (Tr. Ct. No. 2013-28916).


TO THE 234TH DISTRICT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 23rd day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on October 7, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that the appellant, Bosheng Wen, pay
             all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered December 23, 2014.

              Panel consists of Justices Jennings, Sharp, and Massengale.
              Opinion delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT